LOAN MODIFICATION AGREEMENT

THIS LOAN MODIFICATION AGREEMENT (“Amendment”) is dated effective as of June 13,
2014 by and among HARTMAN PARKWAY, LLC, a Texas limited liability company
(“Hartman Parkway”), HARTMAN BENT TREE GREEN, LLC, a Texas limited liability
company (“Hartman Bent Tree”), HARTMAN RICHARDSON HEIGHTS PROPERTIES, LLC, a
Texas limited liability company (“Richardson”), HARTMAN SHORT TERM INCOME
PROPERTIES XX, INC., a Maryland corporation (“XX” and sometimes with Hartman
Parkway, the “Remaining Borrowers”), HARTMAN COOPER STREET PLAZA, LLC, a Texas
limited liability company (“Cooper” and, together with Hartman Bent Tree and
Richardson, the “Released Borrowers”), and TEXAS CAPITAL BANK, NATIONAL
ASSOCIATION, a national banking association (together with its successors and
assigns, the “Bank”).  The Released Borrowers and the Remaining Borrowers are
collectively referred to herein as the Borrowers.

RECITALS

A.                 Bank previously made a revolving loan (the “Loan”) in the
principal sum of the lesser of the Borrowing Limit and $30,000,000 evidenced,
governed and secured by, inter alia, that certain Loan Agreement dated May 10,
2012 entered into by Bank and the Borrowers (as amended, the “Loan Agreement”).

B.                 Each of the Borrowers has requested that Bank (i) release the
Released Borrowers from their obligations under the Loan Documents, together
with the liens and security interests of Bank in the property of the Released
Borrowers; and (ii) reduce the amount of the Borrowing Base from $22,500,000 to
$0.  Bank is willing to so modify the Loan Documents, subject to the terms and
conditions set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged and confessed, the parties, intending to be
legally bound, hereby agree as follows:


ARTICLE I
RECITALS AND DEFINITIONS


SECTION 1.01.  RECITALS.  THE FOREGOING RECITALS ARE HEREBY INCORPORATED INTO
AND MADE A PART OF THIS AMENDMENT FOR ALL PURPOSES.


SECTION 1.02.  DEFINITIONS.  CAPITALIZED TERMS USED IN THIS AMENDMENT, TO THE
EXTENT NOT OTHERWISE DEFINED HEREIN, SHALL HAVE THE SAME MEANING AS IN THE LOAN
AGREEMENT.  DEFINITIONS CONTAINED IN THE LOAN AGREEMENT, AS AMENDED HEREBY, AND
IN THE OTHER LOAN DOCUMENTS WHICH IDENTIFY AGREEMENTS, INSTRUMENTS OR DOCUMENTS
SHALL BE DEEMED TO INCLUDE ALL AMENDMENTS AND SUPPLEMENTS TO SUCH AGREEMENTS,
INSTRUMENTS AND DOCUMENTS AND, WITHOUT ANY OBLIGATION ON THE PART OF BANK TO
ENTER INTO ANY FUTURE AMENDMENTS, MODIFICATIONS OR SUPPLEMENTS, ALL FUTURE
AMENDMENTS, MODIFICATIONS, AND SUPPLEMENTS THERETO ENTERED INTO FROM TIME TO
TIME.


ARTICLE II
AMENDMENTS


SECTION 2.01.  AMENDMENTS TO LOAN AGREEMENT.


(A)                SECTION 1.1 OF THE LOAN AGREEMENT IS HEREBY AMENDED BY ADDING
THE FOLLOWING DEFINITION IN ITS APPROPRIATE ALPHABETICAL ORDER:

“?June 2014 Release Loan Modification Agreement’ means that certain Loan
Modification Agreement dated effective as of June __, 2014 by and among Hartman
Bent Tree, Richardson, XX, Cooper, Hartman Parkway and Bank.”


(B)               SECTION 1.1 OF THE LOAN AGREEMENT IS HEREBY AMENDED BY
AMENDING AND RESTATING THE FOLLOWING DEFINITIONS IN THEIR ENTIRETY:

“?Borrowing Base’ means the amount most recently determined and designated by
the Bank as the Borrowing Base in accordance with Section 2.13 hereof, as such
Borrowing Base is reduced or increased in accordance with Section 2.13 hereof. 
The Borrowing Base under Section 2.13 is, subject to the completion by the
Borrowers satisfactory to Bank of all of the conditions precedent under the June
2014 Release Loan Modification Agreement, deemed to be, as of the date of the
June 2014 Release Loan Modification Agreement, $0.”

“?Borrowing Base Properties’ means the real property and improvements identified
on Exhibit A to the June 2014 Release Loan Modification Agreement provided such
real property and improvements are secured by a first and prior deed of trust
liens encumbering such real property and improvements satisfactory to Bank.”

“?Land’ means the parcels of real property described in Exhibit B attached to
the June 2014 Release Loan Modification Agreement.”


SECTION 2.02.  AMENDMENT TO ENVIRONMENTAL INDEMNITY AGREEMENT.  RECITAL A TO
THAT CERTAIN ENVIRONMENTAL INDEMNITY AGREEMENT DATED EFFECTIVE AS OF MAY 10,
2012 ENTERED INTO BY THE BORROWERS AND BANK IS HEREBY AMENDED AND RESTATED TO
READ IN ITS ENTIRETY AS FOLLOWS:

“A.       Lender made a (‘Loan’) to Indemnitor under and pursuant to the terms
and provisions of that certain Loan Agreement between Lender and Borrower dated
effective as of May 10, 2012 (as amended from time to time, the ‘Loan
Agreement’) and evidenced by that certain Promissory Note (as amended from time
to time, the ‘Note’) executed by Indemnitor and payable to the order of Lender
in the original principal amount of THIRTY MILLION AND NO/100 DOLLARS
($30,000,000.00), secured by, among other things, one or more Deeds of Trust,
Security Agreement, Financing Statement and Absolute Assignment of Rents
(collectively, the ‘Deed of Trust’) which Indemnitor (or one of them) has
executed and delivered or from time to time executes and delivers to John
Hudgins, as Trustee (‘Trustee’), for the benefit of Lender, covering certain
real property (‘Land’) described in Exhibit B attached to the June 2014 Release
Loan Modification Agreement(as defined in the Loan Agreement), together with the
Improvements located thereon and certain Personalty described in the Deed of
Trust (the Land, together with said Improvements, Personalty and other property
described in the Deed of Trust being referred to herein as the ‘Mortgaged
Property’) (the Note, the Deed of Trust, the Loan Agreement, this Agreement and
all other documents or instruments evidencing, securing or pertaining to the
Loan, as may be amended from time to time, shall be collectively referred to as
the ‘Loan Documents’); and”

 


ARTICLE III 


RELEASES


 


SECTION 3.01.  RELEASES.  SUBJECT TO THE COMPLETION BY THE BORROWERS
SATISFACTORY TO BANK OF ALL OF THE CONDITIONS PRECEDENT HEREIN, BANK HEREBY
RELEASES (A) THE RELEASED BORROWERS FROM THEIR OBLIGATIONS AND LIABILITIES UNDER
THE LOAN DOCUMENTS OTHER THAN INDEMNITY AND SIMILAR OBLIGATIONS THAT SURVIVE THE
TERMINATION OR ASSIGNMENT OF THE LOAN DOCUMENTS; AND (B) ITS LIENS AND SECURITY
INTERESTS IN THE BENT TREE PROPERTY, THE MORTGAGED PROPERTY DESCRIBED IN THE
DEED OF TRUST EXECUTED BY RICHARDSON, AND THE MORTGAGED PROPERTY DESCRIBED IN
THE DEED OF TRUST EXECUTED BY COOPER (COLLECTIVELY, THE “RELEASED COLLATERAL”). 
IN CONNECTION THEREWITH, BANK AGREES, AT THE COST OF THE BORROWERS, TO EXECUTE
SUCH DOCUMENTS AND INSTRUMENTS AS ARE REASONABLY NECESSARY TO EVIDENCE THE
RELEASE OF BANK’S LIENS AND SECURITY INTERESTS IN THE RELEASED COLLATERAL. 
NOTWITHSTANDING THE FOREGOING, BANK DOES NOT IN ANY MANNER RELEASE ANY OF THE
REMAINING BORROWERS OR THE PROPERTY OF THE REMAINING BORROWERS HEREUNDER.


ARTICLE IV 


CONDITIONS

 


SECTION 4.01.  CONDITIONS PRECEDENT.  THE EFFECTIVENESS OF THIS AMENDMENT IS
SUBJECT TO THE SATISFACTION OF THE FOLLOWING CONDITIONS PRECEDENT, IN FORM AND
SUBSTANCE SATISFACTORY TO BANK, UNLESS SPECIFICALLY WAIVED IN WRITING BY BANK:


(A)                BANK SHALL HAVE RECEIVED THIS AMENDMENT ORIGINALLY EXECUTED
AND DELIVERED BY BORROWERS;


(B)               THE REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN, IN THE
LOAN AGREEMENT, AS AMENDED HEREBY, AND IN EACH OTHER LOAN DOCUMENT, AS AMENDED
OF EVEN DATE HEREWITH, SHALL BE TRUE AND CORRECT AS OF THE DATE HEREOF, AS IF
MADE ON THE DATE HEREOF;


(C)                NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING;


(D)               ALL CORPORATE AND LIMITED LIABILITY COMPANY PROCEEDINGS TAKEN
IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AMENDMENT AND ALL
DOCUMENTS, INSTRUMENTS AND OTHER LEGAL MATTERS INCIDENT THERETO, SHALL BE
SATISFACTORY TO BANK;


(E)                BANK SHALL HAVE RECEIVED FROM BORROWERS $15,905,962.50, WHICH
AMOUNT SHALL BE APPLIED BY THE BANK TO PAY DOWN THE OUTSTANDING INDEBTEDNESS;


(F)                BANK SHALL HAVE RECEIVED FROM BORROWERS PAYMENT OF ALL
EXPENSES INCURRED BY BANK TO DATE, INCLUDING ATTORNEYS’ FEES AND COSTS; AND


(G)                BANK SHALL HAVE RECEIVED SUCH OTHER DOCUMENTS, INSTRUMENTS OR
CERTIFICATES AS BANK AND ITS COUNSEL MAY REASONABLY REQUIRE, INCLUDING SUCH
DOCUMENTS AS BANK IN ITS SOLE DISCRETION DEEMS NECESSARY OR APPROPRIATE TO
EFFECTUATE THE TERMS AND CONDITIONS OF THIS AMENDMENT AND THE LOAN DOCUMENTS.


ARTICLE V
RATIFICATIONS, REPRESENTATIONS AND WARRANTIES


SECTION 5.01.  RATIFICATIONS.  THE TERMS AND PROVISIONS SET FORTH IN THIS
AMENDMENT SHALL MODIFY AND SUPERSEDE ALL INCONSISTENT TERMS AND PROVISIONS SET
FORTH IN THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND, EXCEPT AS
EXPRESSLY MODIFIED AND SUPERSEDED BY THIS AMENDMENT, THE TERMS AND PROVISIONS OF
THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE RATIFIED AND CONFIRMED AND
SHALL CONTINUE IN FULL FORCE AND EFFECT.  THE LOAN AGREEMENT, AS AMENDED, AND
THE OTHER LOAN DOCUMENTS, AS AMENDED, SHALL CONTINUE TO BE LEGAL, VALID, BINDING
AND ENFORCEABLE IN ACCORDANCE WITH THEIR RESPECTIVE TERMS.


SECTION 5.02.  REPRESENTATIONS AND WARRANTIES.  EACH OF THE BORROWERS HEREBY
REPRESENTS AND WARRANTS TO BANK AS FOLLOWS:


(A)                THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AMENDMENT AND
ANY AND ALL OTHER LOAN DOCUMENTS EXECUTED AND/OR DELIVERED IN CONNECTION
HEREWITH HAVE BEEN AUTHORIZED BY ALL REQUISITE ACTION ON THE PART OF BORROWERS
AND DO NOT AND WILL NOT CONFLICT WITH OR VIOLATE ANY PROVISION OF ANY APPLICABLE
LAW, THE ORGANIZATIONAL DOCUMENTS OF, OR ANY AGREEMENT, DOCUMENT, JUDGMENT,
LICENSE, ORDER OR PERMIT APPLICABLE TO OR BINDING UPON ANY OF THE BORROWERS, OR
THE COLLATERAL; AND NO CONSENT, APPROVAL, AUTHORIZATION OR ORDER OF AND NO
NOTICE TO OR FILING WITH, ANY COURT OR GOVERNMENTAL AUTHORITY OR THIRD PERSON IS
REQUIRED IN CONNECTION WITH THE EXECUTION, DELIVERY OR PERFORMANCE OF THIS
AMENDMENT OR TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY;


(B)               THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THE LOAN
AGREEMENT, AS AMENDED, AND IN EACH OF THE OTHER LOAN DOCUMENTS, AS AMENDED, ARE
TRUE AND CORRECT ON AND AS OF THE DATE HEREOF AS THOUGH MADE ON AND AS OF THE
DATE HEREOF, EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES RELATE TO
AN EARLIER DATE;


(C)                EACH OF THE BORROWERS IS IN FULL COMPLIANCE WITH ALL
COVENANTS AND AGREEMENTS CONTAINED IN THE LOAN AGREEMENT, AS AMENDED, AND IN
EACH OF THE OTHER LOAN DOCUMENTS, AS AMENDED;


(D)               EACH OF THE BORROWERS ACKNOWLEDGES AND AGREES THAT BANK IS IN
FULL COMPLIANCE WITH ALL COVENANTS AND AGREEMENTS CONTAINED IN THE LOAN
AGREEMENT, AS AMENDED, AND IN EACH OF THE OTHER LOAN DOCUMENTS, AS AMENDED;


SECTION 5.03.  MODIFICATION.  EACH OF THE BORROWERS ACKNOWLEDGES AND AGREES THAT
(A) THIS AMENDMENT SHALL NOT CONSTITUTE A NOVATION OR OTHERWISE EXTINGUISH THE
INDEBTEDNESS AND OBLIGATIONS EVIDENCED BY THE LOAN AGREEMENT, AS AMENDED, OR THE
OTHER LOAN DOCUMENTS, AS AMENDED; (B) THE INDEBTEDNESS SHALL BE PAID IN
ACCORDANCE WITH THE TERMS AND CONDITIONS OF THE LOAN AGREEMENT, AS AMENDED, AND
THE OTHER LOAN DOCUMENTS, AS AMENDED; AND (C) BORROWERS HAVE NO RIGHT OF OFFSET,
DEFENSE, OR COUNTERCLAIM TO THE PAYMENT AND PERFORMANCE OF THE INDEBTEDNESS AND
OBLIGATIONS UNDER THE LOAN AGREEMENT, AS AMENDED, OR ANY OTHER LOAN DOCUMENT, AS
AMENDED.  EACH OF THE REMAINING BORROWERS HEREBY ACKNOWLEDGES, RATIFIES,
REAFFIRMS, GRANTS, AND RE-GRANTS TO BANK A FIRST PRIORITY, PERFECTED LIEN AND
SECURITY INTEREST IN THE COLLATERAL TO SECURE THE PAYMENT AND PERFORMANCE OF THE
INDEBTEDNESS AND OBLIGATIONS, WHICH SECURITY INTEREST IS AND SHALL REMAIN IN
FULL FORCE AND EFFECT AND BINDING ON THE REMAINING BORROWERS, AND EACH REMAINING
BORROWER ACKNOWLEDGES AND AGREES THAT THE LIENS AND SECURITY INTERESTS OF EACH
DEED OF TRUST NOT RELEASED HEREUNDER ARE VALID AND SUBSISTING LIENS AND SECURITY
INTERESTS AND ARE SUPERIOR TO ALL OTHER LIENS AND SECURITY INTERESTS.  NOTHING
HEREIN CONTAINED SHALL AFFECT OR IMPAIR THE VALIDITY OR PRIORITY OF THE LIENS
AND SECURITY INTERESTS UNDER EACH DEED OF TRUST NOT RELEASED HEREUNDER AND THE
OTHER LOAN DOCUMENTS.  BANK HAS MADE NO COMMITMENT, EITHER EXPRESS OR IMPLIED,
TO EXTEND THE MATURITY DATE, OR TO PROVIDE BORROWERS WITH ANY FINANCING, BEYOND
THE MATURITY DATE, IT BEING EXPRESSLY ACKNOWLEDGED AND AGREED TO BY THE
REMAINING BORROWERS THAT THE INDEBTEDNESS SHALL BE DUE AND PAYABLE IN FULL ON
THE MATURITY DATE.


ARTICLE VI
MISCELLANEOUS


SECTION 6.01.  SURVIVAL OF REPRESENTATIONS AND WARRANTIES.  ALL REPRESENTATIONS
AND WARRANTIES MADE IN THIS AMENDMENT, THE LOAN AGREEMENT OR ANY OTHER DOCUMENT
OR DOCUMENTS RELATING THERETO, INCLUDING, WITHOUT LIMITATION, ANY LOAN DOCUMENT
FURNISHED IN CONNECTION WITH THIS AMENDMENT, SHALL SURVIVE THE EXECUTION AND
DELIVERY OF THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS, AND NO INVESTIGATION BY
BANK OR ANY CLOSING SHALL AFFECT THE REPRESENTATIONS AND WARRANTIES OR THE RIGHT
OF BANK TO RELY UPON THEM.


SECTION 6.02.  REFERENCE TO LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS.  EACH
OF THE LOAN DOCUMENTS, INCLUDING THE LOAN AGREEMENT AND ANY AND ALL OTHER
AGREEMENTS, DOCUMENTS OR INSTRUMENTS NOW OR HEREAFTER EXECUTED AND DELIVERED
PURSUANT TO THE TERMS HEREOF OR PURSUANT TO THE TERMS OF THE LOAN AGREEMENT AND
THE OTHER LOAN DOCUMENTS, AS AMENDED HEREBY, ARE HEREBY AMENDED SO THAT ANY
REFERENCE IN SUCH LOAN DOCUMENTS TO THE LOAN AGREEMENT OR ANY OTHER LOAN
DOCUMENT SHALL MEAN A REFERENCE TO THE LOAN AGREEMENT AND THE OTHER LOAN
DOCUMENTS AS AMENDED HEREBY OR OF EVEN DATE HEREWITH, AND AS MAY BE FURTHER
AMENDED FROM TIME TO TIME. 


SECTION 6.03.  EXPENSES OF BANK.  AS PROVIDED IN THE LOAN AGREEMENT, BORROWERS
AGREE TO PAY ON DEMAND ALL REASONABLE COSTS AND EXPENSES INCURRED BY BANK IN
CONNECTION WITH THE PREPARATION, NEGOTIATION AND EXECUTION OF THIS AMENDMENT AND
THE OTHER LOAN DOCUMENTS EXECUTED PURSUANT HERETO AND ANY AND ALL AMENDMENTS,
MODIFICATIONS, AND SUPPLEMENTS HERETO, INCLUDING, WITHOUT LIMITATION, THE
REASONABLE COSTS AND FEES OF BANK’S LEGAL COUNSEL, AND ALL REASONABLE COSTS AND
EXPENSES INCURRED BY BANK IN CONNECTION WITH THE ENFORCEMENT OR PRESERVATION OF
ANY RIGHTS UNDER THE LOAN AGREEMENT, AS AMENDED HEREBY, OR ANY OTHER LOAN
DOCUMENT.


SECTION 6.04.  RELEASE.  EACH OF THE BORROWERS HEREBY ACKNOWLEDGES THAT IT HAS
NO DEFENSE, COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND
OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART
OF ITS LIABILITY TO PAY AND PERFORM THE INDEBTEDNESS AND OBLIGATIONS UNDER THE
LOAN DOCUMENTS OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE
FROM THE BANK.  EACH OF THE BORROWERS HEREBY VOLUNTARILY AND KNOWINGLY RELEASES
AND FOREVER DISCHARGES THE BANK, ITS PREDECESSORS, AGENTS, EMPLOYEES, ATTORNEYS,
SUCCESSORS AND ASSIGNS (COLLECTIVELY, THE “RELEASED PARTIES”), FROM ALL POSSIBLE
CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND
LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED,
SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN
EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS AMENDMENT IS
EXECUTED, WHICH ANY OF THE BORROWERS MAY NOW OR HEREAFTER HAVE AGAINST THE
RELEASED PARTIES (OR ANY OF THEM), IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH
CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR
OTHERWISE, AND ARISING FROM ANY OF THE OBLIGATIONS, INCLUDING, WITHOUT
LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR
RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE
OF ANY RIGHTS AND REMEDIES UNDER THE LOAN AGREEMENT, AS AMENDED, OR OTHER LOAN
DOCUMENTS, AS AMENDED, AND NEGOTIATION FOR AND EXECUTION OF THIS AMENDMENT. 
WITHOUT LIMITING ANY PROVISION OF THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT, IT
IS THE EXPRESS INTENTION OF THE PARTIES HERETO THAT THE RELEASED CLAIMS INCLUDE
ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS,
EXPENSES, AND LIABILITIES WHATSOEVER (INCLUDING ATTORNEYS’ FEES) ARISING OUT OF
OR RESULTING FROM THE SOLE CONTRIBUTORY OR ORDINARY NEGLIGENCE OF THE RELEASED
PARTIES (OR ANY ONE OF THEM).


SECTION 6.05.  SEVERABILITY.  ANY PROVISION OF THIS AMENDMENT HELD BY A COURT OF
COMPETENT JURISDICTION TO BE INVALID OR UNENFORCEABLE SHALL NOT IMPAIR OR
INVALIDATE THE REMAINDER OF THIS AMENDMENT AND THE EFFECT THEREOF SHALL BE
CONFINED TO THE PROVISION SO HELD TO BE INVALID OR UNENFORCEABLE IN SUCH
JURISDICTION.


SECTION 6.06.  APPLICABLE LAW.  THIS AMENDMENT AND, EXCEPT AS OTHERWISE SET
FORTH THEREIN, THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS APPLICABLE TO AGREEMENTS MADE AND
TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE BANK SHALL RETAIN
ALL RIGHTS ARISING UNDER FEDERAL LAW.


SECTION 6.07.  SUCCESSORS AND ASSIGNS.  THIS AMENDMENT IS BINDING UPON AND SHALL
INURE TO THE BENEFIT OF THE BANK, THE BORROWERS, AND THEIR RESPECTIVE SUCCESSORS
AND ASSIGNS, EXCEPT THE BORROWERS MAY NOT ASSIGN OR TRANSFER ANY OF ITS RIGHTS
OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF BANK.


SECTION 6.08.  COUNTERPARTS; FACSIMILES.  THIS AMENDMENT MAY BE EXECUTED IN ONE
OR MORE COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN
ORIGINAL, BUT ALL OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT.  DELIVERY OF AN EXECUTED COUNTERPART OF THIS AMENDMENT BY FACSIMILE
OR PORTABLE DOCUMENT FORMAT (PDF) SHALL BE EQUALLY AS EFFECTIVE AS DELIVERY OF
AN EXECUTED ORIGINAL COUNTERPART AND SHALL CONSTITUTE A COVENANT TO DELIVER AN
EXECUTED ORIGINAL COUNTERPART, BUT THE FAILURE TO DO SO SHALL NOT AFFECT THE
VALIDITY, ENFORCEABILITY AND BINDING EFFECT OF THIS AMENDMENT. 


SECTION 6.09.  FURTHER ASSURANCES.  BORROWERS SHALL EXECUTE AND DELIVER, OR
CAUSE TO BE EXECUTED AND DELIVERED, TO THE BANK SUCH DOCUMENTS AND AGREEMENTS,
AND SHALL TAKE OR CAUSE TO BE TAKEN SUCH ACTIONS AS THE BANK MAY, FROM TIME TO
TIME, REASONABLY REQUEST TO CARRY OUT THE TERMS OF THIS AMENDMENT AND THE OTHER
LOAN DOCUMENTS.


SECTION 6.10.  HEADINGS.  THE HEADINGS, CAPTIONS, AND ARRANGEMENTS USED IN THIS
AMENDMENT ARE FOR CONVENIENCE ONLY AND SHALL NOT AFFECT THE INTERPRETATION OF
THIS AMENDMENT.


SECTION 6.11.  ENTIRE AGREEMENT.  THIS AMENDMENT, THE LOAN AGREEMENT, THE NOTE,
AND THE OTHER LOAN DOCUMENTS, EACH AS AMENDED, REPRESENT THE ENTIRE AGREEMENT
AMONG THE PARTIES RELATED TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.


SECTION 6.12.  AMENDMENT AS A LOAN DOCUMENT.  THIS AMENDMENT CONSTITUTES A LOAN
DOCUMENT AND ANY FAILURE OF THE BORROWERS TO COMPLY WITH THE TERMS AND
CONDITIONS OF THIS AMENDMENT SHALL RESULT IN AN EVENT OF DEFAULT UNDER THE LOAN
AGREEMENT.

[Remainder of page intentionally left blank.]


IN WITNESS WHEREOF, the parties have executed this Amendment to be effective as
of the date first written above.

BANK:

TEXAS CAPITAL BANK, NATIONAL ASSOCIATION

By:      
                                                                       

Deborah T. Purvin, SVP Corporate Banking


BORROWERS:

HARTMAN RICHARDSON HEIGHTS PROPERTIES, LLC,

a Texas limited liability company

By:      
                                                                       

Louis T. Fox, III, Chief Financial Officer and Secretary

HARTMAN SHORT TERM INCOME PROPERTIES XX, INC.,

a Maryland corporation

By:      
                                                                       

Louis T. Fox, III, Chief Financial Officer and Secretary

HARTMAN COOPER STREET PLAZA, LLC,

a Texas limited liability company

By:      
                                                                       

Louis T. Fox, III, Chief Financial Officer and Secretary

 

HARTMAN BENT TREE GREEN, LLC,

a Texas limited liability company

By:      
                                                                       

Louis T. Fox, III, Chief Financial Officer and Secretary

 

HARTMAN PARKWAY, LLC,

a Texas limited liability company

By:      
                                                                       

Louis T. Fox, III, Chief Financial Officer and Secretary

 

 


EXHIBIT A

BORROWING BASE PROPERTIES

Borrowing Base Properties.  As of the date of the June 2014 Release Loan
Modification Agreement, the Borrowing Base Properties are as follows:

Parkway Plaza I and II – (14110 North Dallas Parkway, Dallas, Texas 75254)

 

 

 


EXHIBIT B

LAND

 

[see attached]

 

 

 